Appeal by 'employer and carrier from a decision and award of the Workmen’s Compensation Board in a death case. The sole issue presented is that of dependency. Decedent and his father, the claimant, lived together. The board was entitled to find that their budget for living expenses was $2,570, that claimant owned no property and had no income except social security benefits of $53.80 per month and wages from employment for four weeks in 1952 and for three days in 1953 and, further, that decedent’s contributions to the joint household expenses averaged $40 per week. The questions as to the making of the contributions and the necessity therefor were factual ones which the board was authorized to determine upon claimant’s testimony, if found credible. The fact that claimant failed to produce a record of decedent’s employment and was unable to name more than one of the employers for whom decedent worked, prior to the short period of his employment by the employer appellant here, went only to the weight of claimant’s testimony and there would be no justification for a finding by us that the board should have given conclusive effect to the supposed contradictory inferences and thereupon rejected the otherwise substantial evidence which supports the award. Award unanimously affirmed, with costs to the respondent, Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Halpern, Zeller and Gibson, JJ.